DETAILED ACTION
This office action is in response to communication filed on October 28, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered.
 
Response to Amendment
Amendments filed on September 28, 2020 have been entered.
Claims 1, 3-4 and 6-7 have been amended.
Claims 1-7 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 09/28/2020, with respect to the objections to claims 1, 3-4 and 6-7 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 8-10), filed on 09/28/2020, with respect to the rejection of claims 1-7 under 35 U.S.C. 101 have been fully considered but are not persuasive. 

when viewed as a whole, independent claims 1, 6, and 7 provide an improved system and method of generating computational procedures/techniques to determine errors in a mechanism installed in a facility. The claimed system and method provides the improved capability to determine/identify an analysis package/technique that is formed of computational modules corresponding to the mechanism installed in the facility. Specifically, the inventors recognized and implemented at least these improvements stated on page 12, line 25, to page 13, line 8. For example, as acknowledged by the Office Action in the Response to Arguments section and as recognized by the inventors in the application as originally, there is a wide range of analysis requests for mechanisms of various types and models.
This argument is not persuasive.
The examiner submits that when viewed as a whole, the claimed invention uses collected data (i.e., an inputted model) and stored information (i.e., analysis module information and analysis technique information) for matching and replacing purposes, the process resembling an object-oriented programming technique (e.g., calling modules within packages based on selection – an inputted model). In other words, the claims seek to monopolize a method for updating/replacing data in memory based on collected information and stored relationships, with this method being applicable to any type of evaluation technique or process on any type of mechanism included in any type of facility, therefore, raising concerns about preemption.
In general, the claimed invention relies on stored information about models and their corresponding modules, and stored information about analysis techniques with their corresponding modules and models. Once a model is inputted, the invention uses this stored information to identify a corresponding module (using the stored information about models and 
Furthermore, the examiner submits that as indicated in the October 2019 Update: Subject Matter Eligibility:
“In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A. …
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC …
Claims can recite a mental process even if they are claimed as being performed on a computer … The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (p. 7-8).
In this particular case, the examiner submits that the claimed invention collects information (e.g., from storage), analyzes this information (e.g., for identifying an analysis October 2019 Update: Subject Matter Eligibility: “Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment” (p. 15). 
Regarding the argument about the claimed invention dealing with the problem of existing a wide range of analysis requests for mechanisms of various types and models (see specification, p. 12, line 25 – p.13, line 8), the examiner submits that according to the October 2019 Update: Subject Matter Eligibility: “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception” (p. 11).
Based on this, the examiner submits that the claimed invention manipulates data for matching and replacing purposes, while implementing the process using an object-oriented programming technique (“apply it”), with this process being applicable to any mechanism in any facility, using data from any sensor, which as indicated in the MPEP: “A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode 

Applicant also argues (p. 9-10) that the claimed features improve on the known and conventional methods of managing analysis requests … Thus, at least independent claims 1, 6, and 7 are directed to an improved method that implements an analysis technique presenting system and method according to the claimed steps.
This argument is not persuasive.
First, the examiner submits that as explained in the October 2019 Update: Subject Matter Eligibility: “it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13).
Furthermore, the examiner submits that the Courts in Finjan explained: “In cases involving software innovations, this inquiry often turns on whether the claims focus on “the specific asserted improvement in computer capabilities … or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool” (p. 5). In this particular case, the examiner submits that, based on the application disclosure, the current invention merely uses a computer as a tool for performing the judicial exception (see specification, p. 13, lines 25-30), which as explained in Electric Power Group, LLC v. Alstom S.A.: “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools” (p. 8).
In addition, the examiner submits that as indicated in the MPEP: “As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do “more than simply stat[e] the [judicial Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible” (see MPEP 2106.05(f)).

Furthermore, applicant argues (p. 10) that independent claims 1, 6, and 7 as a whole integrate the alleged recited judicial exception into a practical application of that exception. Specifically, the independent claims recite presenting, by the one or more processors, the analysis technique including the identified analysis module, receiving an input selecting the presented analysis technique, and instructing a data analysis apparatus to execute the selected analysis technique on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor. This is clearly a practical application of the identified analysis technique by displaying the analysis technique, receiving an input from a user, and instructing a data analysis apparatus to execute the selected analysis technique on the mechanism. The claimed data analysis apparatus detects data related to the mechanism using a sensor based on the instruction from the claimed analysis technique presenting apparatus. Thus, the independent claims as a whole integrate the alleged recited judicial exception into a practical application of that exception. Meaning, under the Guidance, independent claims 1, 6, and 7 are patent eligible. 
This argument is not persuasive.
The examiner submits that as explained in the MPEP: “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described “the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’” 850 F.3d at 1339- 40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of “collecting, displaying, and manipulating data.” 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words “apply it”. 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 743-44 (cautioning against claims “so result focused, so functional, as to effectively cover any solution to an identified problem”))” (see MPEP 2106.05(f)).
Similarly, in this particular case, the examiner submits that the claimed invention recites a computer algorithm that can be applicable to any module and any analysis technique based on any model of any mechanism on any facility, using data from any sensor, which as explained in the MPEP: “A transformation applied to a generically recited article or to any and all articles would likely not provide significantly more than the judicial exception” (see MPEP 2106.05(c)).

Applicant’s arguments, see Remarks (p. 11-13), filed on 09/28/2020, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 

Applicant argues (p. 11) that Hill fails to disclose and would not have rendered obvious receiving an input selecting the presented analysis technique, and instructing a data analysis apparatus to execute the selected analysis technique on the mechanism, wherein the data analysis apparatus detecting data related to the mechanism using a sensor.
This argument is not persuasive.
The examiner submits that the whole purpose of creating these analytics workflows in Hills is to have them available for users for performing their own analysis (see [0010], [0020] and [0023]), while also describing that these analytics workflows could be implemented on different industries such as manufacturing (see [0024]). Therefore, based on these teachings, the examiner submits that it would have been obvious to one of ordinary skill in the art to actually execute the most suitable workflow obtained from the evaluation process, and apply it with data (obtained from sensors) in a manufacturing industry. 

Applicant also argues (p. 12) that The Office Action fails to provide sufficient evidence establishing that the knowledge of a skilled artisan combined with the teachings of Hill render obvious identifying an analysis module of the plurality of analysis modules matching a model input to the analysis technique presenting system from the analysis module information, when an analysis technique associated with the inputted model is not present in the analysis technique information, and replacing, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module, as recited in independent claim 1 (and similarly claims 6 and 7). Thus, Hill fails to disclose and would not have rendered obvious the features of independent claim 1 (and similarly claims 6 and 7).
This argument is not persuasive.
The examiner submits that while Hill does not explicitly discloses the argued features, his teachings about modifying analysis templates (analysis techniques) and selecting a best fit model based on the analysis needs of a particular customer (analogous to matching a model input to the analysis technique presenting system) together with the knowledge available to one of ordinary skill in the art would render the argued features obvious.
In general, one of ordinary skill in the art would recognize the advantage of object oriented programming regarding calling programming modules (i.e., analysis modules) during execution of a particular program (i.e., analysis techniques) for evaluating a particular problem (i.e., model), and will use this knowledge to update/replace program sequences (i.e., analysis techniques) based on recorded coding information (i.e., analysis technique information and analysis module information).
Moreover, the examiner submits that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding claim 1, the examiner submits that under Step 2A - Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance
the limitation “an identifying unit configured to identify an analysis module of the plurality of analysis modules matching a model input to the analysis technique presenting system from the analysis module information, when an analysis technique associated with the inputted model is not present in the analysis technique information” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by applying mathematical concepts (e.g., identifying an analysis module that matches a model based on alternative known information (e.g., using the analysis module information which associates modules with a corresponding model of the mechanism), when other information is not available (i.e., when an analysis technique associated with the inputted model is not present in the analysis technique information)). Except for the recitation of generic computer components (i.e., an identifying unit, the analysis technique presenting system, see patent application publication at [0013] and [0048]) and the type of data being evaluated (i.e., analysis module information, analysis technique information), the limitation in the context of this claim mainly refers to performing a mental selection of an analysis module based on available information corresponding to a model.
the limitation “a replacing unit configured to replace, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by applying mathematical concepts (e.g., replacing an analysis module associated with a model with another analysis module (i.e., the identified analysis 

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“An analysis technique presenting system for presenting an analysis technique according to a mechanism included in a facility”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“a storage apparatus including memory storing: 
a plurality of analysis modules in which each of a plurality of types of analysis processing is divided into a plurality of steps, 
a plurality of analysis techniques that combine, for each model of the mechanism, a sub-set of the plurality of analysis modules to perform a predetermined analysis processing, 
analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism, and 
analysis technique information that associates, for each of the plurality of analysis techniques, the sub-set of the plurality of analysis modules combined by a corresponding analysis technique of the plurality of analysis techniques with the corresponding model,” which adds extra-solution activities (e.g., stored information about analysis modules as well as corresponding relationships among analysis modules, analysis techniques, and 
“an analysis technique presenting apparatus in communication with the storage apparatus, the analysis technique presenting apparatus including one or more processors,” which adds computer elements (i.e., analysis technique presenting apparatus including one or more processors) as a tool to perform an abstract idea  (see MPEP 2106.05(f)), and
“a presenting unit configured to (i) present the analysis technique including the identified analysis module replaced by the replacing unit, (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor” which also adds extra-solution activities (e.g., mere data displaying, data gathering for executing instructions) using computer elements (i.e., a presenting unit, the replacing unit, an analysis apparatus) and other elements (i.e., mechanism, a sensor) as a tool to perform an abstract idea (see MPEP 2106.05(f)-(g)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Additionally, under Step 2B of the test, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., presenting an analysis technique according to a mechanism included Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)).
recite extra-solution activities (i.e., a particular data source/type to be manipulated) using computer elements (i.e., a storage apparatus including memory, analysis technique presenting apparatus including one or more processors) specified at a high level of generality, which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2), 
recite extra-solution activities (i.e., present the analysis technique including the identified analysis module replaced by the replacing unit) using computer elements (i.e., a presenting unit) specified at a high level of generality, which as indicated in the MPEP: “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g.,
recite extra-solution activities (i.e., data gathering for executing instructions) using elements (i.e., a data analysis apparatus, a sensor) specified at a high level of generality, such that substantially all practical applications of the judicial exception(s) are covered (i.e., instruct a data analysis apparatus to execute the selected analysis technique on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor), which as indicated in the MPEP: “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”” (see MPEP 2106.05(f)), “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)).
The claim is not patent eligible.

Similarly, independent claims 6 and 7 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-5), that under the broadest reasonable interpretation, cover performance of the limitations in the mind or by applying mathematical concepts, and
the additional elements recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering/displaying using a data type or source) while appending generic computer elements to facilitate the application of the judicial exception (Claims 2-5), which as indicated above does not provide significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 20180025276 A1), hereinafter ‘Hill’.  
Regarding claim 1. (Currently Amended)
Hill discloses:
An analysis technique presenting system (Figs. 1 and 2) for presenting an analysis technique according to a mechanism included in a facility ([0019]: an information handling system is used to implement an analytics workflow generation system to generate targeted analytics workflows (see [0020]-[0021])), the analysis technique presenting system comprising: 
a storage apparatus including memory (Fig. 2, item 212 – “Data Scientist Module”, [0027], [0054]-[0055]: data scientist module includes respective analytics systems for performing statistical and mathematical computations to derive final models; data scientist module is implemented on a computer system including memory) storing 
a plurality of analysis modules in which each of a plurality of types of analysis processing is divided into a plurality of steps (Fig. 3, items 338, 348 and 358 – “Regression Models”, “Classification Models” and “Cluster Analysis Models”, [0037]-[0039]: different model options for the analysis of data are provided as part of one or more analysis components (Fig. 3, item 316); examiner interprets these options are performed as programming modules (see [0030])),
analysis components include Regression Analysis, Classification Analysis, and Cluster Analysis), 
analysis technique information that associates, for each of the plurality of analysis techniques, the sub-set of the plurality of analysis modules combined by a corresponding analysis technique of the plurality of analysis techniques (Fig. 3, item 316 – “analysis components”, [0035], [0037]-[0039]: each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models)); and 
an analysis technique presenting apparatus (Fig. 2, item 200 – “Analytics Workflow Generation Environment”, [0025]) in communication with the storage apparatus ([0025]: the data scientist module is part of the analytics workflow generation environment), the analysis technique presenting apparatus including one or more processors ([0054]-[0055]: Analytics Workflow Generation Environment is implemented on a computer system including processor) configured to function as: 
a presenting unit (Fig. 2, item 210 – “End-User Module”) configured to (i) present the analysis technique including the analysis module ([0034]: end-user module displays the generated analytics workflow).

Hill does not explicitly disclose:

analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism, and 
the analysis technique information that associates the sub-set of the plurality of analysis modules combined by a corresponding analysis technique with the corresponding model; 
the analysis technique presenting apparatus configured to function as:
an identifying unit configured to identify an analysis module of the plurality of analysis modules matching a model input to the analysis technique presenting system from the analysis module information, when an analysis technique associated with the inputted model is not present in the analysis technique information, 
a replacing unit configured to replace, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module, and 
the presenting unit configured to (i) present the analysis technique including the identified analysis module replaced by the replacing unit, (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor.  


	“Thus , the analytics workflow generation system 118 enables high-quality predictive modeling by providing expert data scientists the ability to design “robots – that design - robots,” i.e. , templates that solve specific classes of problems for domain expert citizen - data scientists in the field. Such an analytics workflow generation system 118 is applicable to manufacturing, insurance, banking, and practically all customers of an analytics system 118 such as the Dell Statistica Enterprise Analytics System” ([0024]: generated workflows are used to solve specific classes of problems arising in a particular field (e.g., for each model of the mechanism, see also [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to incorporate the plurality of analysis techniques that combine, for each model of the mechanism, the sub-set of the plurality of analysis modules to perform a predetermined analysis processing, in order to provide templates that solve specific problems in a field, while simplifying and accelerating predictive modeling without comprising the quality and transparency of the models, as discussed by Hill ([0024]).

Regarding analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism, and the analysis technique information that associates the sub-set of the plurality of analysis modules combined by a corresponding analysis technique with the corresponding model, Hill further teaches:
model algorithms are selected based on desired analysis (analogous to model of mechanism, see also [0021]), wherein each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models, see [0037]-[0039])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to incorporate analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism, and the analysis technique information that associates the sub-set of the plurality of analysis modules combined by a corresponding analysis technique with the corresponding model, in order to provide templates that solve specific problems in a field, while simplifying and accelerating predictive modeling without comprising the quality and transparency of the models, as discussed by Hill ([0024]).

Regarding the analysis technique presenting apparatus configured to function as: an identifying unit configured to identify an analysis module of the plurality of analysis modules matching a model input to the analysis technique presenting system from the analysis module information, when an analysis technique associated with the inputted model is not present in the analysis technique information, a replacing unit configured to replace, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, 
“In certain embodiments, the analysis templates include regression analysis templates, classification analysis templates and/or cluster analysis templates … The analysis templates may be modified via the data scientist module 212. In certain embodiments, modification of the analysis templates can include transformation operations, which can also include, data health check operations, feature selection operations, modeling node operations and model comparison node operations” ([0031]-[0032]: analysis templates (analysis techniques) can be modified including modeling node related operations (analysis modules) and displayed in the end-user module (see [0034]); by modifying templates, examiner interprets new templates can be generated from existing templates with updated models being selected based on needs of a customer (e.g., replace an analysis module that is associated with a model different from the inputted model with the identified analysis module, when an analysis technique associated with the inputted model is not present in the analysis technique information)).
“The selection component 339 compares the models and selects a best fit model or an ensemble of models based upon the analysis needs of the particular customer. In case the template is run by the end-user, the model selection is performed automatically.  models are selected based on analysis needs of a particular customer (analogous to inputted model, see also selection component 349 and 359 at [0038]-[0039]), with models being selected from available models (analogous to identifying an analysis module from analysis module information, see [0042])).
“The analytics workflow generation system 118 performs an analytics workflow generation operation. The analytics workflow generation operation enables generation of targeted analytics workflows created by one or more data scientists, i.e., experts in data modeling who are trained in and experienced in the application of mathematical, statistical, software and database engineering, and machine learning principles, as well as the algorithms, best practices, and approaches for solving data preparation, integration with database management systems as well as file systems and storage solutions, modeling, model evaluation, and model validation problems as they typically occur in real-world applications. These analytics workflows are then published to a workflow storage repository so that the targeted analytics workflows can be used by domain experts and self-service business end-users to solve specific classes of analytics operations” ([0020]: once analytics workflows are generated, they are used by users to solve their specific classes of analytics operations (analogous to (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism) (see also [0010] and [0023]), with this analytics workflows being applicable to different customers such as in the manufacturing industry (see [0024]) (implying that data from a manufacturing process, which can be obtained from sensor devices, can be used for analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to configure the analysis technique presenting apparatus to function as: an identifying unit configured to identify an analysis module of the plurality of analysis modules matching a model input to the analysis technique presenting system from the analysis module information, when an analysis technique associated with the inputted model is not present in the analysis technique information, a replacing unit configured to replace, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module, and the presenting unit configured to (i) present the analysis technique including the identified analysis module replaced by the replacing unit, (ii) receive an input selecting the presented analysis technique, and (iii) instruct a data analysis apparatus to execute the selected analysis technique on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor, in order to design data analysis flows used for particular classes of problems, while providing a best fit model or an ensemble of models based upon the analysis needs of the particular customer, as discussed by Hill ([0020], [0023], [0037]).

Regarding claim 2. (Previously Presented)
Hill discloses all the features of claim 1 as described above.

the analysis technique presenting apparatus includes:
a first information processing apparatus (Fig. 2, item 210 – “End User Module”) connected to the facility (Fig. 2, items 230 and 232 – ‘Repository’) and the storage apparatus (Fig. 2, item 212 – “Data Scientist Module”, [0029], [0046]: observations stored in the repositories are used; examiner interprets these observations to be measurements corresponding to a source in the facility (see also [0041])); and 
a second information processing apparatus (Fig. 2, item 212 – “Data Scientist Module”) connected to the first information processing apparatus and the storage apparatus via a network (Fig. 1, item 140 – ‘Network’, Fig. 2, [0002]: communication between system components implies the use of a network), 
the first information processing apparatus performs the predetermined analysis processing to apply any one of the plurality of analysis techniques to data obtained from the mechanism ([0046]-[0047]: end-users work with the generated workflow to solve their specific analytic problems in their domain (see also [0023])).

Hill does not explicitly disclose: 
the identifying unit and the replacing unit are provided in the second information processing apparatus.

Hill further teaches:
“In certain embodiments, one or both the end-user module 210 and the data scientist module 212 include a respective analytics system which performs statistical and  data scientist module performs statistical and mathematical computations to derive final models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to provide the identifying unit and the replacing unit in the second information processing apparatus, in order to allow experts to design data analysis flows for particular classes of problems, enabling more effective use of data scientist by a particular customer, as discussed by Hill ([0023]-[0024]).

Regarding claim 3. (Currently Amended)
Hill discloses all the features of claim 1 as described above.
Hill does not explicitly disclose: 
the one or more processors of the analysis technique presenting apparatus are configured to function as an adding unit, wherein the adding unit is configured to associate the presented analysis technique and the inputted model and to store the association of the presented analysis technique and the inputted model to the storage apparatus as the analysis technique information, when applicable information, which was received from a user in response to a result of applying the presented analysis technique with data obtained from the mechanism, indicates the presented analysis technique as appropriate analysis technique.
 

“In certain embodiments, the end-user can review the results of redundancy analysis and make manual decisions about variables included in the customer specific analysis. In certain embodiments, the end-user can review variable screening results (e.g., via a variable screening result user interface) and can make a manual decision about variables to be included in the analysis. In certain embodiments, the end-user can review and select a list of analytic models to be used. Selecting a particular list of models to be used can be helpful when duration of the analysis is important” ([0045]: end-user reviews and selects analytic models to be used during analysis, and reviews the results of the analysis in order to make decisions regarding data), and
“After the analysis is executing, the end-user is presented with a report on the analysis and best model(s) generated. The user can store the work project itself that can be later opened either with end-user facet 400 or with a data scientist facet 300” ([0047]: user can store the generated workflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to configure the one or more processors of the analysis technique presenting apparatus to function as an adding unit, wherein the adding unit is configured to associate the presented analysis technique and the inputted model and to store the association of the presented analysis technique and the inputted model to the storage apparatus as the analysis technique information, when applicable information, which was received from a user in response to a result of applying the presented analysis technique with data obtained from the mechanism, indicates the presented analysis technique as appropriate analysis technique, in order to 

Regarding claim 4. (Currently Amended)
Hill discloses all the features of claim 1 as described above.
Hill does not explicitly disclose: 
the one or more processors of the analysis technique presenting apparatus are configured to function as a history registering unit, wherein the history registering unit is configured to associate first data with a first analysis technique and register the association in the storage apparatus as history information, when applicable information, which was received from a user in response to a result of applying the first analysis technique to the first data obtained from the mechanism, indicates the first analysis technique as appropriate analysis technique, and
after the registration, the identifying unit refers to the history information to identify an analysis technique associated with data similar to second data and to identify an analysis module of the plurality of analysis modules related to a waveform analysis of the data similar to the second data among the plurality of analysis modules combined by the identified analysis technique, when second applicable information, which was received from the user in response to a result of applying a second analysis technique to the second data obtained from a second mechanism, indicates the second analysis technique as inappropriate analysis technique.
   

“Modeling tasks may include clustering tasks to detect groups of similar observations in the data, predictive classification tasks to predict the expected class for each observation, regression prediction tasks to predict for each observation expected values for one or more continuous variables, anomaly detection tasks to identify unusual observations, or any other operation that results in a symbolic or numeric equation to predict new observations based on repeated patterns in previously observed data. The model comparison node operations accumulate results and models which can then be used in the downstream reporting documents” ([0032]: modeling includes detecting similar observations of data, and accumulating results and models for reporting purposes),
“In certain embodiments, the end-user can review the results of redundancy analysis and make manual decisions about variables included in the customer specific analysis. In certain embodiments, the end-user can review variable screening results (e.g., via a variable screening result user interface) and can make a manual decision about variables to be included in the analysis. In certain embodiments, the end-user can review and select a list of analytic models to be used. Selecting a particular list of models to be used can be helpful when duration of the analysis is important” ([0045]: end-user reviews and selects analytic models to be used during analysis, and reviews the results of the analysis in order to make decisions regarding data), and
“After the analysis is executing, the end-user is presented with a report on the analysis and best model(s) generated. The user can store the work project itself that can user can store the generated workflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to configure the one or more processors of the analysis technique presenting apparatus to function as a history registering unit, wherein the history registering unit is configured to associate first data with a first analysis technique and register the association in the storage apparatus as history information, when applicable information, which was received from a user in response to a result of applying the first analysis technique to the first data obtained from the mechanism, indicates the first analysis technique as appropriate analysis technique, and after the registration, the identifying unit refers to the history information to identify an analysis technique associated with data similar to second data and to identify an analysis module of the plurality of analysis modules related to a waveform analysis of the data similar to the second data among the plurality of analysis modules combined by the identified analysis technique, when second applicable information, which was received from the user in response to a result of applying a second analysis technique to the second data obtained from a second mechanism, indicates the second analysis technique as inappropriate analysis technique, in order to allow users to share their configurations with other users in their group, to advance best-practices with respect to the particular analytic problems under consideration by the particular customer, as discussed by Hill ([0009]).

Regarding claim 5. (Previously Presented)
Hill discloses all the features of claim 1 as described above.

when the identifying unit cannot identify the analysis module matching the inputted model, the replacing unit replaces, from among the sub-set of the analysis modules combined by the analysis technique, the analysis module that is associated with a model different from the inputted model with a new inputted analysis module of the plurality of analysis modules.  

Hill further teaches:
“In certain embodiments, the analysis templates include regression analysis templates, classification analysis templates and/or cluster analysis templates … The analysis templates may be modified via the data scientist module 212. In certain embodiments, modification of the analysis templates can include transformation operations, which can also include, data health check operations, feature selection operations, modeling node operations and model comparison node operations” ([0031]-[0032]: analysis templates (analysis techniques) can be modified including modeling node related operations (analysis modules) and displayed in the end-user module (see [0034]); by modifying templates, examiner interprets new templates can be generated from existing templates with updated models being selected based on needs of a customer (e.g., replace an analysis module that is associated with a model different from the inputted model with a new inputted analysis module of the plurality of analysis modules, when the identifying unit cannot identify the analysis module matching the inputted model)).
 models are selected based on analysis needs of a particular customer (analogous to inputted model, see also selection component 349 and 359 at [0038]-[0039]), with models being selected from available models (analogous to identifying an analysis module from analysis module information, see [0042])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to configure the replacing unit to replace, from among the sub-set of the analysis modules combined by the analysis technique, the analysis module that is associated with a model different from the inputted model with a new inputted analysis module of the plurality of analysis modules, when the identifying unit cannot identify the analysis module matching the inputted model, in order to design data analysis flows for particular classes of problems, while providing a best fit model or an ensemble of models based upon the analysis needs of the particular customer, as discussed by Hill ([0023], [0037]).

Regarding claim 6. (Currently Amended)
Hill discloses:
An analysis technique presenting method ([0051]) for presenting an analysis technique according to a mechanism included in a facility ([0024]-[0025]: an analytics workflow generation system is provided to generate targeted analytics workflows (see [0020]-[0021])), an information processing apparatus (Fig. 2) including a storage apparatus (Fig. 2, item 212 – “Data Scientist Module”, [0027]: data scientist module includes respective analytics systems for performing statistical and mathematical computations to derive final models) that stores 
(i) a plurality of analysis modules in which each of a plurality of types of analysis processing is divided into a plurality of steps (Fig. 3, items 338, 348 and 358 – “Regression Models”, “Classification Models” and “Cluster Analysis Models”, [0037]-[0039]: different model options for the analysis of data are provided as part of one or more analysis components (Fig. 3, item 316); examiner interprets these options are performed as programming modules (see [0030])), 
(ii) a plurality of analysis techniques that combine a sub-set of the plurality of analysis modules to perform a predetermined analysis processing (Fig. 3, items 320, 322 and 324 – “Regression Analysis”, “Classification Analysis” and “Cluster Analysis”, [0035]: analysis components include Regression Analysis, Classification Analysis, and Cluster Analysis), and
(iv) analysis technique information that associates, for each of the plurality of analysis techniques, the sub-set of the plurality of analysis modules combined by a corresponding analysis technique of the plurality of analysis techniques (Fig. 3, item 316 – “analysis components”, [0035], [0037]-[0039]: each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models)),

presenting, by the one or more processors, the analysis technique ([0034]: end-user user interface displays the generated analytics workflow).

Hill does not explicitly disclose:
(ii) the plurality of analysis techniques that combine, for each model of the mechanism, the sub-set of the plurality of analysis modules,
(iii) analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism, and 
(iv) the analysis technique information that associates the sub-set of the plurality of analysis modules combined by a corresponding analysis technique with the corresponding model; 
the analysis technique presenting method comprising: 
identifying, by one or more processors, an analysis module of the plurality of analysis modules matching a model input to an analysis technique presenting system from the analysis module information, when an analysis technique associated with the inputted model is not present in the analysis technique information; 
replacing, by the one or more processors, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module; 
presenting, by the one or more processors, the analysis technique including the identified analysis module;

instructing a data analysis apparatus to execute the selected analysis technique on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor.  

Regarding the plurality of analysis techniques that combine, for each model of the mechanism, the sub-set of the plurality of analysis modules, Hill teaches:
	“Thus , the analytics workflow generation system 118 enables high-quality predictive modeling by providing expert data scientists the ability to design “robots – that design - robots,” i.e. , templates that solve specific classes of problems for domain expert citizen - data scientists in the field. Such an analytics workflow generation system 118 is applicable to manufacturing, insurance, banking, and practically all customers of an analytics system 118 such as the Dell Statistica Enterprise Analytics System” ([0024]: generated workflows are used to solve specific classes of problems arising in a particular field (e.g., for each model of the mechanism, see also [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to incorporate the plurality of analysis techniques that combine, for each model of the mechanism, s the sub-set of the plurality of analysis modules to perform predetermined analysis processing, in order to provide templates that solve specific problems in a field, while simplifying and accelerating predictive modeling without comprising the quality and transparency of the models, as discussed by Hill ([0024]).


	“The model selection component 426 automatically selects a model or modeling algorithm from a plurality of available models or modeling algorithms (developed by a data scientist) based upon a desired analysis of the end-user” ([0042]: model algorithms are selected based on desired analysis (analogous to model of mechanism, see also [0021]), wherein each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models, see [0037]-[0039])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to incorporate analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism, and the analysis technique information that associates the sub-set of the plurality of analysis modules combined by a corresponding analysis technique with the corresponding model, in order to provide templates that solve specific problems in a field, while simplifying and accelerating predictive modeling without comprising the quality and transparency of the models, as discussed by Hill ([0024]).

Regarding the analysis technique presenting method comprising: identifying, by one or more processors, an analysis module of the plurality of analysis modules matching a model input to an analysis technique presenting system from the analysis module 
	“In certain embodiments, the analysis templates include regression analysis templates, classification analysis templates and/or cluster analysis templates … The analysis templates may be modified via the data scientist module 212. In certain embodiments, modification of the analysis templates can include transformation operations, which can also include, data health check operations, feature selection operations, modeling node operations and model comparison node operations” ([0031]-[0032]: analysis templates (analysis techniques) can be modified including modeling node related operations (analysis modules) and displayed in the end-user module (see [0034]); by modifying templates, examiner interprets new templates can be generated from existing templates with updated models being selected based on needs of a customer (e.g., replace an analysis module that is associated with a model different from the inputted model with the identified analysis module, when an analysis technique associated with the inputted model is not present in the analysis technique information)).
 models are selected based on analysis needs of a particular customer (analogous to inputted model, see also selection component 349 and 359 at [0038]-[0039]), with models being selected from available models (analogous to identifying an analysis module from analysis module information, see [0042])).
“The analytics workflow generation system 118 performs an analytics workflow generation operation. The analytics workflow generation operation enables generation of targeted analytics workflows created by one or more data scientists, i.e., experts in data modeling who are trained in and experienced in the application of mathematical, statistical, software and database engineering, and machine learning principles, as well as the algorithms, best practices, and approaches for solving data preparation, integration with database management systems as well as file systems and storage solutions, modeling, model evaluation, and model validation problems as they typically occur in real-world applications. These analytics workflows are then published to a workflow storage repository so that the targeted analytics workflows can be used by domain experts and self-service business end-users to solve specific classes of analytics operations” ([0020]: once analytics workflows are generated, they are used by users to solve their specific classes of analytics operations (analogous to receiving an input selecting the presented analysis technique, and instructing a data analysis apparatus to execute the selected analysis technique on the mechanism) (see also [0010] and [0023]), with this analytics workflows being applicable to different customers such as in the manufacturing industry (see [0024]) (implying that data from a manufacturing process, which can be obtained from sensor devices, can be used for analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to configure the analysis technique presenting method comprising: identifying, by one or more processors, an analysis module of the plurality of analysis modules matching a model input to an analysis technique presenting system from the analysis module information, when an analysis technique associated with the inputted model is not present in the analysis technique information; replacing, by the one or more processors, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module; presenting, by the one or more processors, the analysis technique including the identified analysis module, receiving an input selecting the presented analysis technique; and instructing a data analysis apparatus to execute the selected analysis technique on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor; in order to design data analysis flows used for particular classes of problems, while providing a best fit model or an ensemble of models based upon the analysis needs of the particular customer, as discussed by Hill ([0020], [0023], [0037]).

Regarding claim 7. (Currently Amended)

A non-transitory computer readable storage medium storing an analysis technique presenting program ([0051]) for presenting an analysis technique according to a mechanism included in a facility ([0024]-[0025]: an analytics workflow generation system is provided to generate targeted analytics workflows (see [0020]-[0021])), the analysis technique presenting program causing a computer (Fig. 2, [0054]) including a storage apparatus (Fig. 2, item 212 – “Data Scientist Module”, [0027]: data scientist module includes respective analytics systems for performing statistical and mathematical computations to derive final models) that stores
(i) a plurality of analysis modules in which each of a plurality of types of analysis processing is divided into a plurality of steps (Fig. 3, items 338, 348 and 358 – “Regression Models”, “Classification Models” and “Cluster Analysis Models”, [0037]-[0039]: different model options for the analysis of data are provided as part of one or more analysis components (Fig. 3, item 316); examiner interprets these options are performed as programming modules (see [0030])),
(ii) a plurality of analysis techniques that combine a sub-set of the plurality of analysis modules to perform a predetermined analysis processing (Fig. 3, items 320, 322 and 324 – “Regression Analysis”, “Classification Analysis” and “Cluster Analysis”, [0035]: analysis components include Regression Analysis, Classification Analysis, and Cluster Analysis),
(iv) analysis technique information that associates, for each of the plurality of analysis techniques, the sub-set of the analysis modules combined by a corresponding analysis technique of the plurality of analysis techniques (Fig. 3, item 316 – “analysis each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models)),
the analysis technique presenting program causing the computer to execute:
presenting the analysis technique ([0034]: end-user user interface displays the generated analytics workflow).

Hill does not explicitly disclose:
(ii) the plurality of analysis techniques that combine, for each model of the mechanism, the sub-set of the plurality of analysis modules, 
(iii) analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism, and
(iv) the analysis technique information that associates the sub-set of the analysis modules combined by a corresponding analysis technique with the corresponding model,
the analysis technique presenting program causing a computer to execute:
identifying an analysis module of the plurality of analysis modules matching a model input to an analysis technique presenting system from the analysis module information, when the analysis technique associated with the inputted model is not present in the analysis technique information;
replacing, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module; 

receiving an input selecting the presented analysis technique; and 
instructing a data analysis apparatus to execute the selected analysis technique on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor.

Regarding the plurality of analysis techniques that combine, for each model of the mechanism, the sub-set of the plurality of analysis modules, Hill teaches:
	“Thus , the analytics workflow generation system 118 enables high-quality predictive modeling by providing expert data scientists the ability to design “robots – that design - robots,” i.e. , templates that solve specific classes of problems for domain expert citizen - data scientists in the field. Such an analytics workflow generation system 118 is applicable to manufacturing, insurance, banking, and practically all customers of an analytics system 118 such as the Dell Statistica Enterprise Analytics System” ([0024]: generated workflows are used to solve specific classes of problems arising in a particular field (e.g., for each model of the mechanism, see also [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to incorporate the plurality of analysis techniques that combine, for each model of the mechanism, s the sub-set of the plurality of analysis modules to perform predetermined analysis processing, in order to provide templates that solve specific problems in a field, while simplifying and accelerating predictive modeling without comprising the quality and transparency of the models, as discussed by Hill ([0024]).

Regarding analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism, and the analysis technique information that associates the sub-set of the analysis modules combined by a corresponding analysis technique with the corresponding model, Hill further teaches:
	“The model selection component 426 automatically selects a model or modeling algorithm from a plurality of available models or modeling algorithms (developed by a data scientist) based upon a desired analysis of the end-user” ([0042]: model algorithms are selected based on desired analysis (analogous to model of mechanism, see also [0021]), wherein each analysis component (i.e., Regression Analysis, Classification Analysis, and Cluster Analysis) includes corresponding model options (i.e., Regression Models, Classification Models, and Cluster Analysis Models, see [0037]-[0039])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to incorporate analysis module information that associates each of the plurality of analysis modules with a corresponding model of the mechanism, and the analysis technique information that associates the sub-set of the analysis modules combined by a corresponding analysis technique with the corresponding model, in order to provide templates that solve specific problems in a field, while simplifying and accelerating predictive modeling without comprising the quality and transparency of the models, as discussed by Hill ([0024]).

Regarding the analysis technique presenting program causing a computer to execute: identifying an analysis module of the plurality of analysis modules matching a model 
	“In certain embodiments, the analysis templates include regression analysis templates, classification analysis templates and/or cluster analysis templates … The analysis templates may be modified via the data scientist module 212. In certain embodiments, modification of the analysis templates can include transformation operations, which can also include, data health check operations, feature selection operations, modeling node operations and model comparison node operations” ([0031]-[0032]: analysis templates (analysis techniques) can be modified including modeling node related operations (analysis modules) and displayed in the end-user module (see [0034]); by modifying templates, examiner interprets new templates can be generated from existing templates with updated models being selected based on needs of a customer (e.g., replace an analysis module that is associated with a model different from the inputted model with the identified analysis module, when an analysis technique associated with the inputted model is not present in the analysis technique information)).
 models are selected based on analysis needs of a particular customer (analogous to inputted model, see also selection component 349 and 359 at [0038]-[0039]), with models being selected from available models (analogous to identifying an analysis module from analysis module information, see [0042])).
“The analytics workflow generation system 118 performs an analytics workflow generation operation. The analytics workflow generation operation enables generation of targeted analytics workflows created by one or more data scientists, i.e., experts in data modeling who are trained in and experienced in the application of mathematical, statistical, software and database engineering, and machine learning principles, as well as the algorithms, best practices, and approaches for solving data preparation, integration with database management systems as well as file systems and storage solutions, modeling, model evaluation, and model validation problems as they typically occur in real-world applications. These analytics workflows are then published to a workflow storage repository so that the targeted analytics workflows can be used by domain experts and self-service business end-users to solve specific classes of analytics operations” ([0020]: once analytics workflows are generated, they are used by users to solve their specific classes of analytics operations (analogous to receiving an input selecting the presented analysis technique, and instructing a data analysis apparatus to execute the selected analysis technique on the mechanism) (see also [0010] and [0023]), with this analytics workflows being applicable to different customers such as in the manufacturing industry (see [0024]) (implying that data from a manufacturing process, which can be obtained from sensor devices, can be used for analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to incorporate the analysis technique presenting program causing a computer to execute: identifying an analysis module of the plurality of analysis modules matching a model input to an analysis technique presenting system from the analysis module information, when the analysis technique associated with the inputted model is not present in the analysis technique information; replacing, from among the sub-set of the plurality of analysis modules combined by the corresponding analysis technique of the plurality of analysis techniques, an analysis module that is associated with a model different from the inputted model with the identified analysis module; presenting the analysis technique including the identified analysis module; receiving an input selecting the presented analysis technique; and instructing a data analysis apparatus to execute the selected analysis technique on the mechanism, the data analysis apparatus detecting data related to the mechanism using a sensor; in order to design data analysis flows used for particular classes of problems, while providing a best fit model or an ensemble of models based upon the analysis needs of the particular customer, as discussed by Hill ([0020], [0023], [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
J. Chen, R.A. Adomaitis, An object-oriented framework for modular chemical process simulation with semiconductor processing applications, Computers and Chemical Engineering 30 (2006) 1354–1380
Reference discloses the use of object-oriented technique to facilitate integration of independent modules to form user-defined systems for application in semiconductor manufacturing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/LINA M CORDERO/Primary Examiner, Art Unit 2857